917 So.2d 423 (2006)
Rodney WILSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-2815.
District Court of Appeal of Florida, Fourth District.
January 11, 2006.
Carey Haughwout, Public Defender, and Jeffrey Golant, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. Leonard v. State, 760 So.2d 114 (Fla.2000).
FARMER, SHAHOOD and TAYLOR, JJ., concur.